DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 
Response to Amendment
This Office Action is in response to the RCE filed on 02/17/2022.
Status of the Claims:
Claim(s) 1, 3-4, 12, 21-22, 30-32, 35 and 40-41 has/have been amended.
Claim(s) 1-43 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 02/17/2022, with respect to the amended limitations including the interrelationships and interconnections between various claimed elements have been fully considered and are persuasive.  The claim rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a method of operating a camera sensor module that is communicatively coupled to a vision processing system, comprising: 
performing, by the camera sensor module, high-dynamic range (HDR) combining on the plurality of exposures to produce an HDR-combined stream; 
communicating, by the camera sensor module over a communications link to the vision processing system, (i) the HDR-combined stream, and (ii) the plurality of exposures,
receiving, from the vision processing system, information related to camera sensor calibration that is based on at least one exposure of the plurality of exposures; and calibrating a camera sensor of the camera sensor module based on the information.

Regarding claim(s) 2-11, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 12, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a method of operating a vision processing system that is communicatively coupled to a camera sensor module, comprising: 

sending, to the camera sensor module, information related to camera sensor calibration that is based on the at least one of the plurality of exposures.

Regarding claim(s) 13-29, claim(s) depend from independent claim 12 and is/are allowable for the same reasons stated above.

Regarding independent claim 30, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a camera sensor module that is communicatively coupled to a vision processing system, comprising: 
a communications interface configured to communicate, over a communications link to the vision processing system, (i) the HDR-combined stream, and (ii) the plurality of exposures, and
to receive, from the vision processing system, information related to camera sensor calibration that is based on at least one exposure of the plurality of exposures, wherein the on-sensor processing system is further configured to calibrate the camera sensor based on the information.

Regarding claim(s) 31-34, claim(s) depend from independent claim 30 and is/are allowable for the same reasons stated above.

Regarding independent claim 35, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a vision processing system that is communicatively coupled to a camera sensor module, comprising: 
a communications interface configured to receive, from the camera sensor module over a communications link, (i) a plurality of exposures captured by the camera sensor module, and (ii) a high-dynamic range (HDR)-combined stream of the plurality of exposures based on HDR- combining performed at the camera sensor module; 
wherein the communications interface is further configured to send, to the camera sensor module, information related to camera sensor calibration that is based on the at least one of the plurality of exposures.

Regarding claim(s) 36-43, claim(s) depend from independent claim 35 and is/are allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698        


/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698